Case 3:18-cv-15482-FLW-TJB Document 34 Filed 07/01/20 Page 1 of 6 PageID: 210




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


SUCAMPO AG, SUCAMPO
PHARMACEUTICALS, INC.,
SUCAMPO PHARMA, LLC, TAKEDA
PHARMACEUTICAL COMPANY
LIMITED, TAKEDA
PHARMACEUTICALS USA, INC., and
TAKEDA PHARMACEUTICALS                                Civil Action No. 18-15482 (FLW)(TJB)
AMERICA, INC.,
                                                      (Filed Electronically)
                      Plaintiffs,
               v.


SUN PHARMACEUTICAL INDUSTRIES,
LTD. and SUN PHARMACEUTICAL
INDUSTRIES, INC.,

                      Defendants.



        CONSENT JUDGMENT AND ORDER OF PERMANENT INJUNCTION

               This action for patent infringement (the “Patent Litigation”) has been brought by

Plaintiffs Sucampo AG, Sucampo Pharmaceuticals, Inc., Sucampo Pharma, LLC (collectively,

(“Sucampo”), Takeda Pharmaceutical Company Limited, Takeda Pharmaceuticals USA, Inc.,

and Takeda Pharmaceuticals America, Inc. (collectively, “Takeda” and together with Sucampo,

“Plaintiffs”) against Defendant Sun Pharmaceuticals Industries, Ltd. (“Sun Ltd.”) and Sun

Pharmaceutical Industries, Inc. (“Sun Inc.”) (collectively, “Sun” or “Defendants”) for

infringement of United States Patent Nos. 7,795,312 (“the ’312 Patent”) , 8,026,393 (“the ’393

Patent”), 8,097,653 (“the ’653 Patent”), 8,338,639 (“the ’639 Patent”), 8,389,542 (“the ’542

Patent”), 8,748,481 (“the ’481 Patent”), and 8,779,187 (“the ’187 Patent”) (collectively, the

“Sucampo Patents”). Plaintiffs’ commencement of the Patent Litigation was based on its
Case 3:18-cv-15482-FLW-TJB Document 34 Filed 07/01/20 Page 2 of 6 PageID: 211




receipt of notice from Sun that Sun filed ANDA No. 212292 with the United States Food and

Drug Administration containing a certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

directed to the Sucampo Patents and seeking approval to market generic versions of 8 mcg

and 24 mcg lubiprostone capsules.

                 Plaintiffs and Sun have now agreed to a good-faith final resolution regarding this

Patent Litigation on the expectation and belief that this would eliminate the substantial litigation

costs that would otherwise be incurred by both Plaintiffs and Sun during the Patent Litigation,

while also serving the public interest by saving judicial resources and avoiding the risks to each

of the parties associated with infringement. This Court shall retain jurisdiction over Plaintiffs

and Sun to enforce the final resolution. Plaintiffs and Sun also believe that this resolution gives

them the procompetitive opportunity to more productively use money and other resources that

would have been spent in the continued prosecution and defense of this Patent Litigation, to the

benefit of the parties and consumers alike, such as by investing more money in pharmaceutical

research and development.

                 Each of Plaintiffs and Sun acknowledge there is significant risk to each of them

associated with the continued prosecution of this Patent Litigation and have consented to

judgment through a final resolution as reflected in the Consent Judgment set forth herein. The

Court, upon the consent and request of Plaintiffs and Sun, hereby acknowledges the following

Consent Judgment and, upon due consideration, issues the following Order.

                 Plaintiffs and Sun now consent to this Consent Judgment and Order of Permanent

Injunction and

                 IT IS, this 2nd            July
                             ____ day of ______________, 2020,

                 HEREBY ORDERED, ADJUDGED AND DECREED that:



                                                 -2-
Case 3:18-cv-15482-FLW-TJB Document 34 Filed 07/01/20 Page 3 of 6 PageID: 212




       1.      This Court has subject matter jurisdiction over this patent infringement

action, and personal jurisdiction over Plaintiffs and Sun for purposes of this action. Venue

is proper in this Court as to Plaintiffs and Sun as to this action.

       2.      In this Patent Litigation, which was filed on October 30, 2018, Plaintiffs

have charged Sun with infringement of the Sucampo Patents in connection with Sun’s

submission of Abbreviated New Drug Application (“ANDA”) No. 212292 directed to

generic tablets containing 8 mcg and 24 mcg of lubiprostone per capsule (“Sun’s ANDA

No. 212292 Products”) to the U.S. Food and Drug Administration (“FDA”).

       3.      In response to Plaintiffs’ charges of patent infringement, Sun has alleged

certain defenses, including that the Sucampo Patents are invalid. No decision has been obtained

by the Plaintiffs from this Court regarding these charges of infringement or these defenses.

       4.      Sun has not obtained a decision from the Court finding that it has rebutted

the statutory presumption that the Sucampo Patents are valid and enforceable in the Patent

Litigation.

       5.      Sun admits that the submission of ANDA No. 212292 containing a

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) to the FDA for the purpose of

obtaining regulatory approval to engage in the commercial manufacture, use and/or sale of Sun’s

ANDA No. 212292 Products within the United States before the expiration of the Sucampo

Patents was a technical act of infringement of the Sucampo Patents under 35

U.S.C. § 271(e)(2)(A). This admission is further without prejudice to any claim, defense or

counterclaim in any future action between Sun and Plaintiffs, or any successor-in-interest to




                                                 -3-
Case 3:18-cv-15482-FLW-TJB Document 34 Filed 07/01/20 Page 4 of 6 PageID: 213




Sucampo, regarding the Sucampo Patents and/or a generic lubiprostone product other than Sun’s

ANDA No. 212292 Products.

       6.         Both parties have agreed that each of the defenses and counterclaims set

forth in Sun’s Answer, including the allegations and averments contained therein, should be

dismissed, without prejudice.

       7.         Sun, its officers, agents, servants, employees and attorneys, and those

persons in active concert or participation with them who receive actual notice of this Order

by personal service or otherwise, are hereby enjoined from manufacturing, using, offering

to sell or selling within the United States, or importing into the United States, any generic capsule

product containing 8 mcg and/or 24 mcg of lubiprostone per capsule that is the

subject of ANDA No. 212292 until January 1, 2023 or at such earlier date as may be

permitted by the resolution to which the Parties have agreed.

       8.         Plaintiffs acknowledge that Sun is entitled to maintain their Paragraph IV

certification to the Sucampo Patents pursuant to 21 C.F.R. § 314.94(a)(12)(v).

 9.      Plaintiffs and Sun each expressly waives any right to appeal or otherwise move for relief

                               from this final Consent Judgment and Order of Permanent Injunction.

       10.        This Court retains jurisdiction over Plaintiffs and Sun for purposes of

enforcing this final Consent Judgment and Order of Permanent Injunction.

            11.     This Consent Judgment and Order of Permanent Injunction is without

prejudice to, and shall have no preclusive effect as to, any claim, defense or counterclaim in any

future action between Sun or any successor-in-interest to Sun, and Plaintiffs, or any successor-in-

interest to Plaintiffs, regarding the Sucampo Patents and/or a generic

lubiprostone product other than Sun’s ANDA No. 212292 Products. Further, this Consent



                                                  -4-
Case 3:18-cv-15482-FLW-TJB Document 34 Filed 07/01/20 Page 5 of 6 PageID: 214




Judgment and Order of Permanent Injunction shall not be admissible in evidence, as an

admission of Sun or otherwise, in any such future action.

       12.     The Clerk of the Court is directed to enter this final Consent Judgment and Order

of Permanent Injunction forthwith, and thereafter close this matter.

IT IS HEREBY STIPULATED:


Dated: July 1, 2020

By: s/ William C. Baton                              By: s/ Gregory D. Miller
    Charles M. Lizza                                     Gregory D. Miller
    William C. Baton                                     Gene Y. Kang
    SAUL EWING ARNSTEIN & LEHR LLP                       RIVKIN RADLER LLP
    One Riverfront Plaza, Suite 1520                     21 Main Street, Suite 158
    Newark, NJ 07102                                     Court Plaza South – West Wing
    (973) 286-6700                                       Hackensack, NJ 07601
    clizza@saul.com                                      Telephone: (201) 287-2460
    wbaton@saul.com                                      Facsimile: (201) 489-0495

     Attorneys for Plaintiffs                            Of Counsel:
     Sucampo AG, Sucampo Pharmaceuticals,
     Inc., Sucampo Pharma, LLC, Takeda                   Douglas H. Carsten
     Pharmaceutical Company Limited, Takeda              Joshua Mack
     Pharmaceuticals USA, Inc., and Takeda               Alina L. Litoshyk
     Pharmaceuticals America, Inc.                       WILSON SONSINI GOODRICH & ROSATI
                                                         PROFESSIONAL CORPORATION
     Of Counsel:                                         12235 El Camino Real
                                                         San Diego, CA 92130
     Preston K. Ratliff II                               Telephone: (858) 350-2300
     Joseph M. O’Malley, Jr.                             Facsimile: (858) 350-2399
     Dana Weir
     PAUL HASTINGS LLP                                   Attorneys for Defendants
     200 Park Avenue                                     Sun Pharmaceuticals Industries, Ltd. and
     New York, NY 10166                                  Sun Pharmaceutical Industries, Inc.
     (212) 318-6000

     Attorneys for Plaintiffs
     Sucampo AG, Sucampo
     Pharmaceuticals, Inc., and Sucampo
     Pharma, LLC




                                               -5-
Case 3:18-cv-15482-FLW-TJB Document 34 Filed 07/01/20 Page 6 of 6 PageID: 215




    William F. Cavanaugh
    Zhiqiang Liu
    PATTERSON BELKNAP WEBB & TYLER LLP
    1133 Avenue of the Americas
    New York, NY 10036
    (212) 336-2000

    Attorneys for Plaintiffs
    Takeda Pharmaceutical Company Limited,
    Takeda Pharmaceuticals USA, Inc., and
    Takeda Pharmaceuticals America, Inc.

SO ORDERED:




   /s/ Freda L. Wolfson
___________________________________________
THE HONORABLE FREDA L. WOLFSON
United States Chief District Judge




                                        -6-
